                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 1 of 24 Page ID #:1


                                 1   S. CHRISTOPHER YOO (CA Bar No. 169442)
                                     cyoo@AlvaradoSmith.com
                                 2   JACOB M. CLARK (CA Bar No. 266630)
                                     jclark@AlvaradoSmith.com
                                 3   ALVARADOSMITH
                                     A Professional Corporation
                                 4   1 MacArthur Place, Suite 200
                                     Santa Ana, California 92707
                                 5   Tel: (714) 852-6800
                                     Fax: (714) 852-6899
                                 6
                                   Anderson J. Duff (pro hac vice to be filed)
                                 7 ajd@hoganduff.com
                                 8 Duff Law PLLC
                                   43-10 Crescent St. Ste. 1217
                                 9 New York, New York 11101

                                10 Tel: (646) 450-3607

                                11   Attorneys for Plaintiff
                                     WATER FOR LIVING, LLC
                                12
A P ROFESSIONAL C ORPORATI ON




                                                                     UNITED STATES DISTRICT COURT
                                13
     A LVARADO S MITH




                                                                   CENTRAL DISTRICT OF CALIFORNIA
         S ANT A A NA




                                14
                                      WATER FOR LIVING, LLC, a                         CASE NO.:
                                15    Delaware Limited Liability Company,
                                                                                       COMPLAINT FOR:
                                16                          Plaintiff,
                                                                                           (1) COPYRIGHT
                                17    v.                                                       INFRINGEMENT
                                                                                           (2) FALSE ADVERTISING
                                18    GFORCE CORPORATION d/b/a DFX                         (3) UNFAIR BUSINESS
                                      SPORTS & FITNESS LLC, a Nevada                           PRACTICES (Cal. Bus. &
                                19    corporation; CENTURY TREE                                Prof. Code § 17200)
                                      SERVICE, INC., a California                          (4) UNFAIR COMPETITION
                                20    corporation; and FLOYD TOM SMITH,                        (15 U.S.C. § 1125)
                                      an individual in California,                         (5) TRADEMARK
                                21                                                             INFRINGEMENT
                                                            Defendants.                        (15 U.S.C. § 1114)
                                22                                                         (6) TRADEMARK
                                                                                               INFRINGEMENT
                                23                                                             (15 U.S.C. § 1125(a))
                                                                                           (7) TRADEMARK DILUTION
                                24                                                             (Cal. Bus. & Prof. Code
                                                                                               § 14247(a))
                                25                                                         (8) CIVIL CONSPIRACY
                                                                                           (9) NEGLIGENCE
                                26                                                         (10) NEGLIGENT
                                                                                               MISREPRESENTATION
                                27                                                         (11) FRAUD
                                28                                                     DEMAND FOR JURY

                                                                                   1
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 2 of 24 Page ID #:2


                                 1             Plaintiff Water for Living, LLC (“Plaintiff” or “Water”), on information and
                                 2   belief, alleges as follows:
                                 3                                                    PARTIES
                                 4             1.           Plaintiff is a limited liability company organized under the laws of the
                                 5   state of Delaware with its principal place of business at 705 E. Harrison St., Ste. 1,
                                 6   Corona, California 92879.
                                 7             2.           Plaintiff manufactures and sells goods in the health and wellness space
                                 8   with a focus on consumable goods containing cannabidiol (“CBD”) isolate.
                                 9             3.           Plaintiff is informed, and believes, and thereon alleges that Defendant
                                10   Gforce Corporation (“Gforce”) is a corporation organized under the laws of the state
                                11   of Nevada doing business as DFX Sports & Fitness LLC with offices at 1144 N.
                                12   Grove St., Anaheim, California 92806.
A P ROFESSIONAL C ORPORATI ON




                                13             4.           Plaintiff is informed, and believes, and thereon alleges that Defendant
     A LVARADO S MITH
         S ANT A A NA




                                14   Floyd Tom Smith (“Smith”) is an individual residing in California with offices at
                                15   1144 N. Grove St., Anaheim, California 92806.
                                16             5.           Plaintiff is informed, and believes, and thereon alleges that Defendant
                                17   Century Tree Service, Inc. (“Century”) is a corporation organized under the laws of
                                18   the state of California with offices at 1144 N. Grove St., Anaheim, California 92806.
                                19             6.           Plaintiff is informed, and believes, and thereon alleges that Gforce,
                                20 Smith, Century, or some combination thereof own and operate the website at

                                21 www.crbtools.com.

                                22             7.           Plaintiff is informed, and believes, and thereon alleges that Smith is a
                                23 managing member and director of Gforce and Century.

                                24             8.           Hereinafter, Gforce, Century, and Smith are referred to collectively as
                                25 “Defendants.”

                                26             9.           At all times relevant, each of the Defendants named in this complaint was
                                27 the agent, employee and/or representative of each other, and in doing the actions

                                28 herein set forth, did so with the knowledge and consent of each of the other


                                                                                           2
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 3 of 24 Page ID #:3


                                 1   Defendants.
                                 2             10.          Upon information and belief, Defendant Smith controlled each entity
                                 3   Defendant during all relevant times.
                                 4             11.          Upon information and belief, Defendant Smith mismanaged the other
                                 5   named Defendants by treating them as a single company and not discrete corporate
                                 6 entities.

                                 7             12.          Upon information and belief, Defendant Smith negligently, recklessly, or
                                 8   fraudulently represented to Plaintiff’s that he controlled or represented a company that
                                 9   is not a party to this lawsuit with a business name registered in Utah as PBLX Pure
                                10   Body Logix (“Logix”), which is, based on information and belief, owned and
                                11   managed by his adult children with whom Plaintiff wanted to develop a working
                                12   relationship.
A P ROFESSIONAL C ORPORATI ON




                                13             13.          Upon information and belief, Defendant Smith negligently, recklessly, or
     A LVARADO S MITH
         S ANT A A NA




                                14   fraudulently induced Plaintiff to believe that Defendant Smith was as an agent or
                                15   owner of Logix when he was not an owner or agent of that entity.
                                16             14.          Upon information and belief, Defendant Smith formed a corporation
                                17   under the laws of the State of California with the name Pure Body Logics, Inc.
                                18   (“Logics”) intending to cause confusion as to the ownership and management of his
                                19   children’s entity, Logix, or with reckless or negligent disregard, caused the confusion
                                20   by naming his company “Logics” that is almost identical to the name of the business
                                21   run by his children, known as “Logix.”
                                22             15.          Defendant Smith asserts that he received a license to use Plaintiff’s
                                23   intellectual property via an early proposed draft of a contract that never resulted in an
                                24   agreement but was being negotiated in good faith by Plaintiff and the third-party,
                                25   Logix, owned by Defendant Smith’s children.
                                26                                           JURISDICTION AND VENUE
                                27             16.          This is a civil action arising from Defendants’ willful and intentional
                                28   copying of Plaintiff’s copyrighted works; false advertising that willfully misled

                                                                                          3
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 4 of 24 Page ID #:4


                                 1   consumers into fraudulent transactions that damaged Plaintiff’s reputation; willful
                                 2   infringement of Plaintiff’s trademarks; unfair business practices used to compete with
                                 3   Plaintiff in the marketplace.
                                 4             17.          If, as Defendant Smith asserts, he believed that Plaintiff had granted him
                                 5   a license to build the infringing website, his conviction sprang from his negligent,
                                 6   reckless, or fraudulent representations that he was acting as an agent of his children’s
                                 7   third-party company, Logix, when he was not.
                                 8             18.          Moreover, if Defendant Smith believes that Plaintiff granted him a
                                 9   license to build the infringing website, his conviction must also spring from a
                                10   negligent or reckless belief that an initial proposed draft of Plaintiff’s standard
                                11   distribution agreement, which was between Plaintiff and the company run by
                                12   Defendant Smith’s children, Logix, and was rejected by Logix after the Logix and
A P ROFESSIONAL C ORPORATI ON




                                13   Plaintiff could not agree on material terms, still operated as an effective license of
     A LVARADO S MITH
         S ANT A A NA




                                14   Plaintiff’s intellectual property rights.
                                15             19.          Plaintiff’s causes of action arise under the Copyright Act, 17 U.S.C. §
                                16   101, et seq., Lanham Act, 15 U.S.C. § 1051, et seq., California common law, and Cal.
                                17   Bus. & Prof. Code § 17200.
                                18             20.          This Court has original subject matter jurisdiction over Plaintiff’s federal
                                19   claims pursuant to 28 U.S.C. §§ 1331, 1338(a) and (b), and 1367; and 15 U.S.C. §§
                                20 1116 and 1121.

                                21             21.          This Court has pendant, ancillary, and/or supplemental jurisdiction over
                                22 Plaintiff’s claims arising under state law pursuant to 28 U.S.C. § 1367 because such

                                23 claims are so closely related that they form part of the same case or controversy.

                                24             22.          Plaintiff sells its health and wellness products within this judicial district.
                                25             23.          Defendants and each of them offer health and wellness goods and
                                26 services within this judicial district.

                                27             24.          Plaintiff’s causes of action arise out of Defendants’ activities
                                28 purposefully aimed at this judicial district, and Defendants’ acts and the resulting


                                                                                            4
                                                                                      COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 5 of 24 Page ID #:5


                                 1   consequences have a substantial connection to this judicial district such that the
                                 2   exercise of jurisdiction is reasonable. The exercise of jurisdiction over Defendants
                                 3   does not offend traditional notions of fair play and substantial justice.
                                 4             25.          This Court has personal jurisdiction over Defendants in that they transact
                                 5 business in California and within this judicial district.

                                 6             26.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 in
                                 7 that Defendants are entities or individuals subject to personal jurisdiction in this

                                 8 judicial district.

                                 9                                         GENERAL ALLEGATIONS
                                10   Plaintiff’s Business:
                                11             27.          Plaintiff is an industry leader in the field of cannabidiol (“CBD”) extracts
                                12   and related goods that operates throughout the United States with its headquarters in
A P ROFESSIONAL C ORPORATI ON




                                13   California.
     A LVARADO S MITH
         S ANT A A NA




                                14             28.          Plaintiff’s health and wellness products meant for human consumption or
                                15   topical are created using CBD that is 99.5 percent pure CBD derived from the hemp
                                16   plant. Plaintiff’s CBD has no psychoactive effects but interacts with a consumer’s
                                17   endo-cannabinoid system to provide health and wellness.
                                18             29.          Plaintiff’s health and wellness goods are created using proprietary
                                19   formulations and are not available from any other source.
                                20             30.          Consumers use Plaintiff’s high-quality CBD goods to treat a variety of
                                21   symptoms.
                                22             31.          Plaintiff operates an interactive website at cbdliving.com that features
                                23   numerous original photographs of Plaintiff’s products and other original creative
                                24   works (“Plaintiff’s Website”).
                                25             32.          Plaintiff created Plaintiff’s Website in 2018.
                                26             33.          Plaintiff owns federal copyright Registration No. TXu 2-143-107 for the
                                27   text, photographs, and the selection and arrangement of the elements appearing on
                                28   Plaintiff’s Website.

                                                                                           5
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 6 of 24 Page ID #:6


                                 1             34.          Plaintiff owns federal copyright Registration No. VAu 1-356-891 for two
                                 2   hundred eighty-six (286) photographs that appear on Plaintiff’s Website.
                                 3             35.          Plaintiff’s above-mentioned federal copyright registrations are referred to
                                 4   collectively as “Plaintiff’s Copyright Registrations.” True and correct copies of the
                                 5   certificates of registration issued by the Copyright Office are attached hereto as
                                 6   Exhibit A.
                                 7             36.          Plaintiff owns federal trademark application Serial No. 88/271,195 for
                                 8 CBD LIVING & Design for a variety of health and wellness products and has used

                                 9 CBD LIVING & Design continuously and substantially exclusively since at least as

                                10 early as November 15, 2015.

                                11             37.          Plaintiff owns federal trademark application Serial No. 88/383,269 for
                                12 LIVING & Design for a variety of health and wellness products and has used LIVING
A P ROFESSIONAL C ORPORATI ON




                                13 & Design continuously and substantially exclusively since at least as early as March
     A LVARADO S MITH
         S ANT A A NA




                                14 25, 2018.

                                15             38.          Plaintiff owns federal trademark Registration No. 5,473,522 for LIVING
                                16 & Design for athletic apparel and has used LIVING & Design for such goods

                                17 continuously and substantially exclusively since at least as early as April 18, 2017.

                                18             39.          Plaintiff has used CBD LIVING as a trademark for a variety of health
                                19 and wellness goods and services continuously and substantially exclusively since at

                                20 least as early as November 15, 2015.

                                21             40.          Plaintiff has used CBDLIVING.COM as a trademark for a variety of
                                22 goods and services continuously and substantially exclusively since at least as early as

                                23 March 25, 2018.

                                24             41.          The trademarks referenced above are referred to herein collectively as
                                25 “Plaintiff’s Trademarks.”

                                26             42.          Plaintiff has used each of Plaintiff’s Trademarks throughout the United
                                27 States and has spent a significant amount of time and energy developing the goodwill

                                28 associated with each trademark.


                                                                                          6
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 7 of 24 Page ID #:7


                                 1             43.          Plaintiff owns common law rights to each of Plaintiff’s Trademarks
                                 2   throughout the United States.
                                 3             44.          In December 2018, Plaintiff considered entering into a non-exclusive
                                 4   distribution agreement with Smith’s adult children operating as “PBLX Pure Body
                                 5   Logix (previously defined as “Logix”) that would have allowed Smith’s children to
                                 6 sell Plaintiff’s goods to their then current retail and wholesale customers.

                                 7             45.          Plaintiff and Smith’s children were unable to reach an agreement.
                                 8   Defendants’ Unlawful Actions:
                                 9             46.          In or about March 2019, Plaintiff discovered that Smith had registered
                                10   the domain nautralcbdliving.com.
                                11             47.          Upon information and belief, Plaintiff alleges that Defendants worked
                                12   together to create the website appearing at naturalcbdliving.com.
A P ROFESSIONAL C ORPORATI ON




                                13             48.          Before discovering the infringing website at naturalcbdliving.com,
     A LVARADO S MITH
         S ANT A A NA




                                14 Plaintiff did discuss a potential distribution agreement with Defendant Smith because

                                15 Defendant Smith misrepresented that he was an agent of Logix when he was not.

                                16             49.          Upon information and belief, Defendant Smith intentionally and
                                17 fraudulently took advantage of Plaintiff’s belief that Defendant Smith represented his

                                18 children’s company when he knew he had no such authority.

                                19             50.          In the alternative, if Defendant Smith was not intentionally
                                20 misrepresenting his authority to represent his children’s company, his belief that he

                                21 had such authority was negligently formed.

                                22             51.          Upon information and belief, Defendant Smith, either believing that he
                                23 had obtained a valid license to Plaintiff’s intellectual property through his

                                24 misrepresentations or recklessly believing he could impress Plaintiff and negotiate a

                                25 distribution agreement with Water, began using Defendant Century to setup the

                                26 infringing website that appeared at naturalcbdliving.com and process payments for

                                27 orders placed through that website.

                                28             52.          Defendant Century knew or should have known that publishing a fully-

                                                                                          7
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 8 of 24 Page ID #:8


                                 1   functional e-commerce website advertising Plaintiff’s products, taking consumers’
                                 2   money, and not sending consumers the products they ordered was unlawful.
                                 3             53.          Upon information and belief, Defendant Century recklessly or
                                 4 negligently relied upon the assurances of Defendant Smith that Plaintiff had given

                                 5 permission for Defendants to build the infringing website.

                                 6             54.          The email address listed as the “registrant email” for
                                 7 naturalcbdliving.com is lisa@crbtools.com.

                                 8             55.          At least as early as April 3, 2019 and as of the filing date of Plaintiff’s
                                 9 initial Complaint, naturalcbdliving.com/landing featured a page showing a

                                10 photograph of several of Plaintiff’s products.

                                11             56.          At least as early as April 3, 2019 and as of the filing date of Plaintiff’s
                                12   initial Complaint, naturalcbdliving.com/living featured an interactive e-commerce
A P ROFESSIONAL C ORPORATI ON




                                13 webpage using Plaintiff’s copyrighted photographs and layout to offer Plaintiff’s
     A LVARADO S MITH
         S ANT A A NA




                                14 health and wellness products for sale to consumers at retail. A true and correct copy of

                                15 a portion of this interactive e-commerce website is attached hereto as Exhibit B.

                                16             57.          The “About Us” section of the website appearing at naturalcbdliving.com
                                17 contains images and text copied directly from Plaintiff’s Website, including text that

                                18 states “[f]irst established in 2013 and headquartered in Corona, California, CBD

                                19 Living has a global reach . . .” and “CBD Living offers a vast array of products to

                                20 meet different preferences and lifestyles.” The “About Us” section described above

                                21 prominently displays the following logo:

                                22 The footer of the “About Us” section described above contains a copyright notice

                                23 reading “©2018 Natural CBD Living.” A true and correct copy of the “About Us”

                                24 webpage as it appeared on May 24, 2019 is attached hereto as Exhibit C.

                                25             58.          On April 3, 2019, a representative for Plaintiff placed an order for one of
                                26 Plaintiff’s goods using Defendants’ interactive e-commerce website at

                                27 naturalcbdliving.com/living and was charged twelve dollars and ninety-nine cents

                                28 ($12.99). The merchant name listed with the representative’s bank records for this


                                                                                            8
                                                                                      COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 9 of 24 Page ID #:9


                                 1   charge was “Century Products.” Such goods were never received.
                                 2             59.          On March 29, 2019, Plaintiff’s counsel mailed a letter to “DFX Sports
                                 3   and Fitness LLC, 1144 N. Grove Street, Anaheim, California 92806,” notifying
                                 4   Defendant Gforce of Plaintiff’s rights and the infringing works appearing at
                                 5   naturalcbdliving.com.
                                 6             60.          Counsel for Gforce responded with an April 12, 2019 letter stating that
                                 7   “[t]o test market value and prepare for promotion of [Plaintiff’s] products, an
                                 8   advertising display was created for the DFX product website . . . .” Counsel for Gforce
                                 9   and Logics incorrectly asserted that the advertising displays on the website were
                                10   created with Plaintiff’s consent and stated that the website had yielded no sales. This
                                11   letter stated that “[t]he promotions will be removed within 10 days of the date of this
                                12   letter.” The letter also stated that Smith owns naturalcbdliving.com, and they did not
A P ROFESSIONAL C ORPORATI ON




                                13   represent Smith.
     A LVARADO S MITH
         S ANT A A NA




                                14             61.          Whether through reckless indifference to Plaintiff’s rights, willful
                                15   disregard of them, or mere negligence, Defendants did not disable the infringing
                                16   website at naturalcbdliving.com as promised.
                                17             62.          On April 16, 2019, Plaintiff’s counsel sent a letter to “Tom Smith, 1144
                                18   N. Grove Street, Anaheim, California 92806, info@mydfxpro.com” informing Smith
                                19   of Plaintiff’s rights and the Defendants’ infringing activity. This letter also notified
                                20   Defendants of at least one test purchase from naturalcbdliving.com and requested a
                                21   refund.
                                22             63.          On May 7, 2019, a representative for Plaintiff placed an order for
                                23   Plaintiff’s “Living Sour Gummies” using Defendants’ interactive e-commerce website
                                24   at naturalcbdliving.com/living and was charged forty dollars ($47) including a
                                25   payment for shipping. Plaintiff’s representative received email receipts for this
                                26   transaction from “Century Products - <diana@crbtools.com>” and
                                27   sales@naturalcbdliving.com. Such goods were never received.
                                28             64.          On May 10, 2019, Plaintiff’s counsel sent a second letter to counsel for

                                                                                          9
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 10 of 24 Page ID #:10


                                 1   Gforce informing them of test purchases from the infringing website at
                                 2   naturalcbdliving.com. No response was received.
                                 3             65.          Additional test purchases of Plaintiff’s goods from Defendants’ website
                                 4   at naturalcbdliving.com resulted in charges with no products received.
                                 5             66.          At least as early as April 1, 2019 and as of the filing date of this
                                 6   Complaint, Gforce’s website at mydfxpro.com/new-products featured Plaintiff’s
                                 7   copyrighted photographs of Plaintiff’s health and wellness goods in connection with
                                 8   NATURAL CBD LIVING and a button to click for purchase with a disclaimer stating
                                 9   “Clicking this button will open the Natural CBD Site.” A true and correct copy of this
                                10   webpage is attached hereto as Exhibit D.
                                11             67.          Upon information and belief, Defendants willfully and intentionally
                                12   worked together to create a functional copy of Plaintiff’s Website at
A P ROFESSIONAL C ORPORATI ON




                                13   naturalcbdliving.com offering Plaintiff’s goods for sale knowing that Defendants
     A LVARADO S MITH
         S ANT A A NA




                                14   would never deliver any products ordered through the infringing website.
                                15             68.          In the alternative, if Defendants were, as they assert, acting under the
                                16   belief that Plaintiff had granted them a license to build the website at
                                17   naturalcbdliving.com, Defendants’ belief that they had been granted such a license
                                18   was the result of recklessness or negligence.
                                19             69.          Defendants’ reliance on a proposed and unexecuted contract between
                                20   non-party Logix and Plaintiff shows that Defendants either did not read the proposed
                                21   contract or negligently read the unexecuted agreement pro and negligently assumed it
                                22   would become a binding agreement with a provision that allowed Defendants to have
                                23   a license to use Plaintiff’s trademark and copyrighted images when no such a
                                24   provision was included in the unexecuted agreement with Logix.
                                25             70.          Defendants’ copying of Plaintiff’s Website and several photographs
                                26   appearing there constitutes willful copyright infringement.
                                27             71.          In the alternative, Defendants acted recklessly or at least negligently if
                                28   they, as they assert, believed they created the website at naturalcbdliving.com under a

                                                                                           10
                                                                                      COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 11 of 24 Page ID #:11


                                 1   license from Plaintiff.
                                 2             72.          Defendants’ use of NATURAL CBD LIVING and
                                 3   NATURALCBDLIVING & Design in connection with Defendants’ infringing copy
                                 4   of Plaintiff’s Website creates a significant likelihood that consumers will mistakenly
                                 5   believe that Defendants are affiliated with Plaintiff or are authorized distributors of
                                 6   Plaintiff’s product when they are not.
                                 7             73.          Upon information and belief, Defendants intentionally selected and
                                 8   began using NATURAL CBD LIVING and variations thereon to freeride on the
                                 9   goodwill associated with Plaintiff’s Trademarks.
                                10             74.          Defendants’ aforementioned conduct infringes upon Plaintiff’s
                                11   Trademarks and constitutes trademark infringement and counterfeiting under the
                                12   Lanham Act.
A P ROFESSIONAL C ORPORATI ON




                                13             75.          As a direct result of Defendants’ aforementioned acts, Plaintiff suffered
     A LVARADO S MITH
         S ANT A A NA




                                14   monetary loss and disruption to its business as well as irreparable harm to its
                                15   reputation.
                                16             76.          As of the filing date of this Complaint, Defendants continue to willfully
                                17   infringe upon Plaintiff’s rights and, upon information and belief, continue to accept
                                18   money for goods they know they will not deliver.
                                19                                         FIRST CAUSE OF ACTION
                                20                                           (Copyright Infringement
                                21                                            Against All Defendants)
                                22             77.          Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                23 each and every allegation contained in paragraphs 1 through 76, inclusive as though

                                24 fully set forth herein.

                                25             78.          Plaintiff owns federal copyright Registration No. TXu 2-143-107 for the
                                26 content and layout of Plaintiff’s Website.

                                27             79.          Plaintiff owns federal copyright Registration No. VAu 1-356-891 for two
                                28 hundred eighty-six (286) photographs, many of which feature Plaintiff’s goods.


                                                                                          11
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 12 of 24 Page ID #:12


                                 1             80.          Defendants intentionally copied Plaintiff’s website and used Plaintiff’s
                                 2   photographs to create a functional e-commerce website at naturalcbdliving.com that is
                                 3   a copy of Plaintiff’s Website.
                                 4             81.          The website appearing at naturalcbdliving.com copies the layout,
                                 5   arrangement of facts, selection of facts, and overall creative expression of Plaintiff’s
                                 6   Website.
                                 7             82.          Defendants intentionally used Plaintiff’s copyrighted photographs in
                                 8   marketing materials that directed consumers to the infringing copy of Plaintiff’s
                                 9   Website at naturalcbdliving.com.
                                10             83.          Despite ample notice of Defendants’ infringing activity, Defendants
                                11   continue to willfully infringe upon Plaintiff’s copyrights.
                                12             84.          Defendants’ actions constitute copyright infringement pursuant to 17
A P ROFESSIONAL C ORPORATI ON




                                13   U.S.C. § 501.
     A LVARADO S MITH
         S ANT A A NA




                                14             85.          Defendants’ infringement of Plaintiff’s copyrights was committed
                                15   willfully.
                                16             86.          Plaintiff is entitled to actual damages and Defendants’ profits, or
                                17   statutory damages pursuant to 17 U.S.C. § 504, whichever is greater.
                                18             87.          Plaintiff is entitled to a separate award of damages for each of the
                                19   photographs listed in federal copyright Registration No. VAu 1-356-891 that
                                20   Defendants copied and used.
                                21             88.          Plaintiff is entitled to its costs and attorney fees pursuant to 17 U.S.C. §
                                22   505.
                                23                                        SECOND CAUSE OF ACTION
                                24                                     (False Advertising -15 U.S.C. § 1125
                                25                                             against All Defendants)
                                26             89.          Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                27   each and every allegation contained in paragraphs 1 through 88, inclusive as though
                                28   fully set forth herein.

                                                                                           12
                                                                                      COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 13 of 24 Page ID #:13


                                 1             90.          Defendants’ interactive e-commerce website at naturalcbdliving.com and
                                 2   marketing materials directed consumers to that infringing website offer Plaintiff’s
                                 3   products for sale and accept consumers’ money.
                                 4             91.          Defendants accept money from consumers but do not ship any products
                                 5   ordered through naturalcbdliving.com.
                                 6             92.          Several statements included on Defendants’ infringing website are
                                 7   expressly false because they describe Plaintiff’s trademark and not any of the
                                 8   Defendants.
                                 9             93.          Defendants’ false statements of fact were used in commercial
                                10 advertisements and deceived or were likely to deceive consumers in a material way as

                                11 to the affiliation, connection or association of Defendants with Plaintiff and/or as to

                                12 the origin, sponsorship or approval of Defendants’ goods or services or commercial
A P ROFESSIONAL C ORPORATI ON




                                13 activities.
     A LVARADO S MITH
         S ANT A A NA




                                14             94.          Defendants’ false statements of fact were used in interstate commerce
                                15 and through an online interactive website aimed at consumers throughout the United

                                16 States.

                                17             95.          Defendants’ false statements of fact caused or are likely to cause Plaintiff
                                18 competitive or commercial injury.

                                19             96.          Defendants are liable for false advertising under the Lanham Act.
                                20             97.          Defendants’ aforementioned false statements were made willfully and in
                                21 bad faith.

                                22             98.          Defendants are liable for up to three times Plaintiff’s damages,
                                23 Defendants’ profits, and the costs of this action pursuant to 15 U.S.C. § 1117(a).

                                24                                         THIRD CAUSE OF ACTION
                                25                     (Unfair Business Practices - Cal. Bus. & Prof. Code § 17200
                                26                                            Against All Defendants)
                                27             99.          Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                28   each and every allegation contained in paragraphs 1 through 98, inclusive as though

                                                                                          13
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 14 of 24 Page ID #:14


                                 1   fully set forth herein.
                                 2             100. Defendants’ conduct as alleged herein constitutes unlawful, unfair, or
                                 3   fraudulent business acts or practices in violation of California Business and
                                 4   Professions Code § 17200 et seq.
                                 5             101. Defendants' wrongful conduct, as alleged above, has permitted and will
                                 6   permit them to make substantial sales and profits on the strength of Plaintiff's
                                 7   nationwide marketing, advertising, sales and consumer recognition. As a direct and
                                 8   proximate result of Defendants' wrongful conduct, as alleged herein, Plaintiff has been
                                 9   and will be deprived of substantial sales of its products in an amount as yet unknown
                                10   but to be determined at trial, and has been and will be deprived of the value of its
                                11   trademarks as commercial assets, in an amount as yet unknown but to be determined
                                12   at trial. Plaintiff seeks restitution in this matter, including an order granting
A P ROFESSIONAL C ORPORATI ON




                                13   Defendants' profits stemming from their infringing activity, and Plaintiff's actual out
     A LVARADO S MITH
         S ANT A A NA




                                14   of pocket loss from loss of sales and its products due to Defendants’ wrongful
                                15   conduct.
                                16             102. Plaintiff has no adequate remedy at law for Defendants' continuing
                                17   violation of its rights set forth above. Plaintiff seeks injunctive relief, including but not
                                18   limited to preliminary relief.
                                19             103. Plaintiff further requests a court order that an asset freeze or constructive
                                20   trust be imposed over all monies in Defendants' possession that rightfully belong to
                                21   Plaintiff.
                                22                                  FOURTH CAUSE OF ACTION
                                23                          (Federal Unfair Competition – 15 U.S.C. § 1125(a)
                                24                                      Against All Defendants)
                                25             104. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                26   each and every allegation contained in paragraphs 1 through 103, inclusive as though
                                27   fully set forth herein.
                                28             105. Defendants willfully used Plaintiff’s trademarks on the website appearing

                                                                                    14
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 15 of 24 Page ID #:15


                                 1   at naturalcbdliving.com and in other marketing materials to falsely create an
                                 2   association between Defendants and Plaintiff, and Defendants’ use of Plaintiff’s
                                 3   Trademarks as described above is intended to, and is likely to, cause consumer
                                 4   confusion.
                                 5             106. By misappropriating Plaintiff’s copyrighted website, photographs, and
                                 6   Plaintiff’s Trademarks, Defendants intentionally attempted to freeride on the goodwill
                                 7   associated with Plaintiff’s Trademarks.
                                 8             107. Plaintiff will have no adequate remedy at law and will continue to suffer
                                 9   irreparable harm to its reputation if Defendants’ activities are not enjoined.
                                10             108. As a direct result of Defendants’ unlawful activities described above,
                                11   Plaintiff has suffered monetary damage in an amount to be determined at trial.
                                12                                   FIFTH CAUSE OF ACTION
A P ROFESSIONAL C ORPORATI ON




                                13                          (Trademark Infringement – 15 U.S.C. § 1114
     A LVARADO S MITH
         S ANT A A NA




                                14                                      against All Defendants)
                                15             109. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                16   each and every allegation contained in paragraphs 1 through 108, inclusive as though
                                17   fully set forth herein.
                                18             110. Plaintiff owns all rights, title, and interest in and to Plaintiff’s Marks.
                                19             111. Defendants have, without Plaintiff’s permission, used each of Plaintiff’s
                                20   Trademarks in interstate commerce in a manner that is likely to cause confusion or
                                21   mistake or deceive purchasers and/or cause consumers to mistakenly believe that there
                                22   is an affiliation, connection, approval, sponsorship, or association between Plaintiff
                                23   and/or its goods, services, and commercial activities, on the one hand, and Defendants
                                24   and/or Defendants’ respective goods, services, or commercial activities, on the other.
                                25             112. Defendants’ aforementioned actions constitute counterfeiting of
                                26   Plaintiff’s Trademarks that are federally registered under 15 U.S.C. § 1114.
                                27             113. As a direct and proximate result of the Defendants’ wrongful acts,
                                28   Plaintiff has suffered and continues to suffer and/or is likely to suffer damage to its

                                                                                    15
                                                                                COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 16 of 24 Page ID #:16


                                 1   trademarks, business reputation, and goodwill.
                                 2             114. Unless restrained, Defendants will continue to use Plaintiff’s Marks, or
                                 3   marks confusingly similar thereto, and will continue causing Plaintiff irreparable
                                 4   injury.
                                 5             115. Plaintiff has no adequate remedy at law and is entitled to an injunction
                                 6   restraining Defendants, their respective officers, agents, and employees, and all
                                 7   persons acting in concert with Defendants, from engaging in further acts of
                                 8   infringement.
                                 9             116. Plaintiff is entitled to recover actual damages that it has sustained and/or
                                10   is likely to sustain as a result of Defendants’ wrongful act.
                                11             117. Plaintiff is entitled to recover any gains, profits, and advantages that
                                12   Defendants have obtained as a result of their wrongful acts.
A P ROFESSIONAL C ORPORATI ON




                                13             118. Because Defendants’ wrongful acts were willful, Plaintiff is entitled to an
     A LVARADO S MITH
         S ANT A A NA




                                14   award of exemplary damages at common law as well as treble damages, costs, and
                                15   reasonable attorneys’ fees under 15 U.S.C. § 1117.
                                16             119. At any time before final judgment is rendered by the Court, Plaintiff is
                                17   entitled to elect to recover, instead of actual damages and profits, an award of
                                18   statutory damages of up to two million dollars ($2,000,000) per mark per type of
                                19   goods or services sold, offered for sale, or distributed.
                                20                                  SIXTH CAUSE OF ACTION
                                21           (Federal Common Law Trademark Infringement – 15 U.S.C. § 1125(a)
                                22                                     Against All Defendants)
                                23             120. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                24   each and every allegation contained in paragraphs 1 through 119, inclusive as though
                                25   fully set forth herein.
                                26             121. Defendants’ unlawful use of Plaintiff’s Marks constitutes trademark
                                27   infringement under 15 U.S.C. § 1125(a).
                                28             122. Defendants’ use of NATURALCBDLIVING and any variation thereof in

                                                                                    16
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 17 of 24 Page ID #:17


                                 1   connection with health and wellness goods and services constitutes trademark
                                 2   infringement under 15 U.S.C. § 1125(a).
                                 3             123. Defendants’ use of NATURALCBDLIVING and variations thereof in
                                 4   connection with the website appearing at naturalcbdliving.com/living, which
                                 5   Defendants created as a copy of Plaintiff’s Website, significantly increased the risk of
                                 6   consumer confusion and requires Defendants to select a new mark that is wholly
                                 7   dissimilar to any of Plaintiff’s Marks.
                                 8             124. As a direct and proximate result of the Defendants’ wrongful acts,
                                 9   Plaintiff has suffered and continues to suffer and/or is likely to suffer damage to its
                                10   trademarks, business reputation, and goodwill.
                                11             125. Unless restrained, Defendants will continue to use Plaintiff’s Marks, or
                                12   marks confusingly similar thereto, and will continue causing Plaintiff irreparable
A P ROFESSIONAL C ORPORATI ON




                                13   injury.
     A LVARADO S MITH
         S ANT A A NA




                                14             126. Plaintiff has no adequate remedy at law and is entitled to an injunction
                                15   restraining Defendants, their respective officers, agents, and employees, and all
                                16   persons acting in concert with Defendants, from engaging in further acts of
                                17   infringement.
                                18             127. Plaintiff is entitled to recover actual damages that it has sustained and/or
                                19   is likely to sustain as a result of Defendants’ wrongful act.
                                20             128. Plaintiff is entitled to recover any gains, profits, and advantages that
                                21   Defendants have obtained as a result of their wrongful acts.
                                22             129. Because Defendants’ wrongful acts were willful, Plaintiff is entitled to an
                                23   award of exemplary damages at common law as well as treble damages, costs, and
                                24   reasonable attorneys’ fees under 15 U.S.C. § 1117.
                                25                                SEVENTH CAUSE OF ACTION
                                26    (California Trademark Dilution – Cal. Bus. & Prof. Code § 14247(a) Against All
                                27                                            Defendants)
                                28              130. Plaintiff re-pleads, re-alleges and incorporates herein by this reference

                                                                                    17
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 18 of 24 Page ID #:18


                                 1   each and every allegation contained in paragraphs 1 through 129, inclusive as though
                                 2   fully set forth herein.
                                 3              131. Each of Plaintiff’s Trademarks is widely recognized by the general
                                 4   consuming public in California as a designation of source for Plaintiff’s goods and
                                 5   services.
                                 6              132. Each of Plaintiff’s Trademarks is famous and distinct in, at least, Orange
                                 7   County, Riverside County, and Los Angeles County, all in California.
                                 8              133. Each of Plaintiff’s Trademarks were famous and distinct in, at least,
                                 9   Orange County, Riverside County, and Los Angeles County, all in California, prior to
                                10   the date on which Defendants unlawfully used and diluted Plaintiff’s Trademarks.
                                11              134. Each of Plaintiff’s Trademarks continues to be famous and distinct
                                12   throughout California as Plaintiff continues to strengthen its presence in key
A P ROFESSIONAL C ORPORATI ON




                                13   California markets with, in party, an increasingly sophisticated e-commerce website,
     A LVARADO S MITH
         S ANT A A NA




                                14   more robust distribution networks, and the introduction of new product lines, all
                                15   aimed at consumers throughout California.
                                16              135. The acts of Defendants recited herein dilute each of Plaintiff’s
                                17   Trademarks in the State of California and, as such, violate California Business &
                                18   Professions Code § 14247 giving rise to a state law claim for dilution.
                                19              136. Defendants’ unlawful acts as stated herein have caused irreparable harm
                                20   to Plaintiff and will continue to cause further irreparable harm unless Defendants are
                                21   enjoined by this Court.
                                22              137. Defendants’ unlawful acts as stated herein have damaged Plaintiff in an
                                23   amount according to proof.
                                24                                 EIGHTH CAUSE OF ACTION
                                25                              (Conspiracy Against All Defendants)
                                26             138. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                27   each and every allegation contained in paragraphs 1 through 137, inclusive as though
                                28   fully set forth herein.

                                                                                   18
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 19 of 24 Page ID #:19


                                 1             139. As alleged above, Defendants intentionally and maliciously agreed to
                                 2   cooperate in, and did cooperate in, a scheme to defraud consumers by infringing upon
                                 3   Plaintiff’s rights and unfairly competing with Plaintiff.
                                 4             140. In furtherance of this conspiracy, Defendants’ at least copied Plaintiff’s
                                 5   website, selected a trademark intending to cause consumer confusion, promoted their
                                 6   infringing website at mydfxpro.com and naturalcbdliving.com, and set up e-commerce
                                 7   payment tools through www.crbtools.com to fraudulently process credit cards.
                                 8             141. Defendants have profited from their fraudulent misrepresentations,
                                 9   infringing activity, and other unlawful actions.
                                10             142. As a direct result of Defendants’ conspiracy as set forth herein, Water has
                                11   been damaged and is entitled to recover damages in an amount which shall be proved
                                12   at trial.
A P ROFESSIONAL C ORPORATI ON




                                13             143. Defendants’ actions and the injuries inflicted upon Water as set forth
     A LVARADO S MITH
         S ANT A A NA




                                14   herein entitle Water to a recovery of punitive damages against Defendants in an
                                15   amount to be determined at trial.
                                16                                  NINTH CAUSE OF ACTION
                                17                                (Negligence As to All Defendants)
                                18             144. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                19   each and every allegation contained in paragraphs 1 through 143, inclusive as though
                                20   fully set forth herein.
                                21             145. Defendants owed a legal duty to Plaintiff and Plaintiff’s consumers to use
                                22   reasonable care in the operation of their business so they would not cause consumer to
                                23   believe that Defendants had the right to use Plaintiff’s copy righted images,
                                24   trademarks, and other intellectual property to market and sell Plaintiff’s products.
                                25             146. Defendant Smith owed Plaintiff a duty to use reasonable care when
                                26   making representations about his children’s company, Logix, so that Plaintiff would
                                27   not mistakenly believe that Defendant Smith was an agent of that company. This duty
                                28   was heightened by Defendant Smith’s use of a corporation formed with a name

                                                                                   19
                                                                              COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 20 of 24 Page ID #:20


                                 1   (Logic) that is almost identical to the company run by his children.
                                 2             147. If Defendant Smith believed that he was an agent of his children’s
                                 3 company, he owed a duty of care to ensure his belief and subsequent representations

                                 4 to third parties, like Plaintiff, were reasonable.

                                 5             148. Defendant Century owed Plaintiff and Plaintiff’s consumers a duty to use
                                 6 reasonable care in evaluating instructions from Defendant Smith to building a fully

                                 7 functional e-commerce website identical to Plaintiff’s that would process consumer

                                 8 payments without shipping any goods and recognize that Plaintiff’s consumers were

                                 9 having their money stolen and would direct their anger at Plaintiff.

                                10             149. Defendants breached their respective duties of care, by, among other acts
                                11 and omissions, representing to Plaintiff or allowing Plaintiff to believe that Defendant

                                12 Smith acted as an agent of his children’s company, Logix, copying Plaintiff’s website,
A P ROFESSIONAL C ORPORATI ON




                                13 utilizing Plaintiff’s trademarks as set forth above to cause consumer confusion,
     A LVARADO S MITH
         S ANT A A NA




                                14 promoting their infringing website at mydfxpro.com and naturalcbdliving.com, and

                                15 setting up e-commerce payment tools through www.crbtools.com without reasonable

                                16   grounds to believe that they had the authority to market and sell Plaintiff’s CBD
                                17   products.
                                18             150. As a direct and proximate result of Defendants’ negligence as set forth
                                19 herein, Water’s reputation as a leading and reliable CBD product manufacturer has

                                20 been damaged.

                                21             151. As a direct and proximate result of Defendants’ negligence described
                                22 above, Water has suffered monetary damages in an amount which shall be proved at

                                23 trial.

                                24                                    TENTH CAUSE OF ACTION
                                25                          (Negligent Misrepresentation As to Defendant Smith)
                                26             152. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                27   each and every allegation contained in paragraphs 1 through 151, inclusive as though
                                28   fully set forth herein.

                                                                                    20
                                                                                COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 21 of 24 Page ID #:21


                                 1             153. Defendant Smith misrepresented his authority to act on behalf of his
                                 2   children’s company, Logix
                                 3             154. At the time Defendant Smith allowed Plaintiff to believe that he
                                 4   represented his children’s company, Defendant Smith reasonably should have known
                                 5   that he did not have the authority to act as an agent for his children’s company.
                                 6             155. Upon information and belief, Defendant Smith, without taking reasonable
                                 7   care, caused confusion of his California corporation, Logic, with the company run by
                                 8   his children, Logix.
                                 9             156. Defendant Smith’s misrepresentations regarding his authority to act as an
                                10   agent for his children’s company were made to induce Plaintiff to enter into a business
                                11   relationship with Defendant Smith and were made without reasonable basis for
                                12 believing so.
A P ROFESSIONAL C ORPORATI ON




                                13             157. As a direct result of Plaintiff’s reasonable reliance on Defendant Smith’s
     A LVARADO S MITH
         S ANT A A NA




                                14 misrepresentations that he served as an agent of a company owned by his own

                                15 children, Defendant Smith was able to gain proximity to Plaintiff and Plaintiff’s trust

                                16 and convince Defendant Century that Plaintiff had signed off on the e-commerce

                                17 website that defrauded any customer who made a purchase through it.

                                18             158. As a direct result of Plaintiff’s reasonable reliance on Defendant Smith’s
                                19 fraudulent representations, Plaintiff has suffered irreparable harm and monetary

                                20 damages in an amount to be proven at trial as a direct result of Defendant Smith’s

                                21 misrepresentations.

                                22                               ELEVENTH CAUSE OF ACTION
                                23                                 (Fraud As to Defendant Smith)
                                24             160. Plaintiff re-pleads, re-alleges and incorporates herein by this reference
                                25 each and every allegation contained in paragraphs 1 through 159, inclusive as though

                                26 fully set forth herein.

                                27             161. Defendant Smith intentionally misrepresented his authority to act on
                                28 behalf of his children’s company, Logix.


                                                                                   21
                                                                              COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 22 of 24 Page ID #:22


                                 1             162. At the time Defendant Smith allowed Plaintiff to believe that he
                                 2   represented his children’s company, Defendant Smith knew that he did not have the
                                 3   authority to act as an agent for his children’s company.
                                 4             163. Upon information and belief, Defendant Smith intentionally confused his
                                 5   California corporation, Logic, with the company run by his children, Logix.
                                 6             164. Defendant Smith’s knowing misrepresentations were made intentionally
                                 7   to induce Plaintiff to enter into a business relationship with Defendant Smith.
                                 8             165. As a direct result of Plaintiff’s reasonable reliance on Defendant Smith’s
                                 9   misrepresentations that he served as an agent of a company owned by his own
                                10   children, Defendant Smith was able to gain proximity to Plaintiff and Plaintiff’s trust
                                11   and convince Defendant Century that Plaintiff had signed off on the e-commerce
                                12   website that defrauded any customer who made a purchase through it.
A P ROFESSIONAL C ORPORATI ON




                                13             166. As a direct result of Plaintiff’s reasonable reliance on Defendant Smith’s
     A LVARADO S MITH
         S ANT A A NA




                                14   fraudulent representations, Plaintiff has suffered irreparable harm and monetary
                                15   damages in an amount to be proven at trial as a direct result of Defendant Smith’s
                                16   misrepresentations.
                                17             167. Defendant Smith’s actions causing the injuries inflicted against Plaintiff
                                18   as set forth herein were reckless, intentional, knowing, malicious, and willful and
                                19   entitle Plaintiff to a recovery of punitive damages against defendant Smith, in an
                                20   amount to be determined at trial.
                                21             WHEREFORE, Plaintiff prays for judgment as follows:
                                22             1.           As to the Third Cause of Action against Defendants, for disgorgement of
                                23
                                                            all gains, profits, and advantages derived by Defendants from their
                                24
                                                            fraudulent activities described above;
                                25

                                26             2.           As to the First, Second, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth
                                27
                                                            Tenth, and Eleventh Causes of Action, for compensatory damages in an
                                28
                                                            amount to be determined at trial but no less than $500,000;
                                                                                          22
                                                                                     COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 23 of 24 Page ID #:23


                                 1             3.           As to the Second, Fifth, and Sixth Causes of Action, for treble damages;
                                 2
                                               4.           As to the Fifth, Sixth, Eighth, and Eleventh Causes of Action for
                                 3
                                                            punitive/exemplary damages;
                                 4

                                 5             5.           Injunctive relief barring Defendants from future infringement;
                                 6
                                               6.           Injunctive relief barring Defendants from using NATURALCBDLIVING
                                 7

                                 8
                                                            or any confusingly similar variation thereof as a trademark in connection

                                 9                          with any hell and wellness goods or services;
                                10
                                               7.           Plaintiff’s costs and expenses;
                                11

                                12             8.           Plaintiff’s reasonable attorneys’ fees;
A P ROFESSIONAL C ORPORATI ON




                                13             9.           Prejudgment interest at the maximum legal rate; and
     A LVARADO S MITH
         S ANT A A NA




                                14
                                               10.          Such other relief as the Court may deem proper.
                                15

                                16
                                      DATED: January 15, 2021                           ALVARADOSMITH
                                                                                        A Professional Corporation
                                17

                                18
                                                                                        By: /s/ S. Christopher Yoo
                                19                                                          S. CHRISTOPHER YOO
                                                                                            JACOB M. CLARK
                                20                                                          Attorneys for Plaintiff
                                                                                            WATER FOR LIVING, LLC
                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                          23
                                                                                      COMPLAINT
                                     5001373.1 -- N1702.3
                                Case 8:21-cv-00094-DOC-JDE Document 1 Filed 01/15/21 Page 24 of 24 Page ID #:24


                                 1

                                 2                                      Demand for Jury Trial
                                 3             Plaintiff hereby demands a trial by jury on all issues and claims raised in its
                                 4   Complaint that are triable by jury.
                                 5

                                 6

                                 7    DATED: January 15, 2021                     ALVARADOSMITH
                                                                                  A Professional Corporation
                                 8

                                 9
                                                                                  By: /s/ S. Christopher Yoo
                                10                                                    S. CHRISTOPHER YOO
                                                                                      JACOB M. CLARK
                                11                                                    Attorneys for Plaintiff
                                                                                      WATER FOR LIVING, LLC
                                12
A P ROFESSIONAL C ORPORATI ON




                                13
     A LVARADO S MITH
         S ANT A A NA




                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                    24
                                                                               COMPLAINT
                                     5001373.1 -- N1702.3
